61 N.J. 576 (1972)
297 A.2d 1
WALTER L. BARKLEY, PLAINTIFF-APPELLANT,
v.
FOSTER ESTATES, INC., DEFENDANT-RESPONDENT, CROSS-APPELLANT.
The Supreme Court of New Jersey.
Argued November 20, 1972.
Decided December 4, 1972.
Mr. Peter Shebell, Jr. argued the cause for appellant (Mr. Thomas F. Shebell, attorney; Mr. Andrew P. Vecchione, on the brief).
Mr. Granville D. Magee argued the cause for respondent (Messrs. Mirne, Nowels, Tumen, Magee & Kirschner, attorneys).
PER CURIAM.
The Court being evenly divided the judgment of the Appellate Division is affirmed.
For affirmance  Chief Justice WEINTRAUB, Justice HALL, and Judge SULLIVAN  3.
For reversal  Justices JACOBS and MOUNTAIN, and Judge LEWIS  3.